FILED
                           NOT FOR PUBLICATION                               JAN 04 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BRUCE ALBERT JOHNSON,                            No. 14-15094

              Plaintiff - Appellee,              D.C. No. 5:12-cv-01091-LHK

 v.
                                                 MEMORANDUM*
CFS II, INC., an Oklahoma corporation,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                          Submitted December 10, 2015**
                             San Francisco, California

Before: GRABER, WARDLAW, and MURGUIA, Circuit Judges.

      Bruce Johnson, a 77-year-old man, sued CFS II, Inc., a debt collection

company, alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1692 et seq., and California’s Rosenthal Fair Debt Collection Practices Act, Cal.

Civ. Code § 1788 et seq., in connection with CFS’s attempts to collect credit card

debt allegedly owed by Johnson. The district court granted summary judgment in

favor of Johnson on all claims. CFS appeals the district court’s denial of its

motion for leave to file a motion for reconsideration and the court’s partial grant of

Johnson’s motion for attorney’s fees and costs. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.

      1. Construing CFS’s motion for leave to file a motion for reconsideration as

a Rule 60(b)(6) motion, the district court did not abuse its discretion in denying it.

Rule 60(b) provides: “On motion and just terms, the court may relieve a party or

its legal representative from a final judgment, order, or proceeding for the

following reasons: . . . (6) any other reason that justifies relief.” However, a Rule

60(b)(6) motion “must be made within a reasonable time,” Fed. R. Civ. P. 60(c)(1),

and Rule 60(b)(6) relief “is available only where extraordinary circumstances

prevented a litigant from seeking earlier, more timely relief,” United States v.

Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993). Without

offering any explanation for its delay, CFS requested Rule 60(b)(6) relief five

months after the court entered judgment in favor of Johnson, raising new

arguments in opposition. The district court correctly found that CFS’s Rule


                                           2
60(b)(6) motion was untimely and that the previously unraised arguments were

waived.

      2. Nor did the district court abuse its discretion in awarding Johnson a

portion of the fees his counsel incurred to travel to Oklahoma to depose CFS’s

employee. See Native Vill. of Quinhagak v. United States, 307 F.3d 1075, 1079

(9th Cir. 2002). An attorney’s travel time is compensable, see Chalmers v. City of

Los Angeles, 796 F.2d 1205, 1216 (9th Cir. 1986), and CFS offers no case law

supporting the rule it would have us adopt here—namely, that attorney travel costs

are per se unreasonable when a deposition could be conducted remotely.

Moreover, the factual findings underlying the court’s award of travel costs are not

clearly erroneous, see Native Vill. of Quinhagak, 307 F.3d at 1079, as CFS adduced

no evidence of its purported offer to fly its deponent to California. Therefore, the

district court did not err in exercising its “considerable discretion” to award the

costs and fees at issue. Webb v. Ada County, 195 F.3d 524, 527 (9th Cir. 1999).

      AFFIRMED.




                                           3